                                              UNITED STATES DISTRICT COURT
                                                          for the
                                             EASTERN DISTRICT OF CALIFORNIA
                                                                                                           1:21-PO-00066-SAB
UNITED STATES OF AMERICA,                                              Violation Notice/ USDC Case Number: CA74    9072974

          v.                                                                     JUDGMENT IN CRIMINAL CASE
                                                                                 (Violation Notice)
KYLE G WEST
Defendant pleaded guilty, is adjudged guilty and convicted of the following offense(s):
Charge(s) Defendant Convicted of:                                               Nature of Charge(s)
36 CFR 2.10(b)(8)                                                                 Failure To Obtain Camping Permit

ACCORDINGLY, YOU ARE HEREBY SENTENCED TO THE FOLLOWING:
   PROBATION for a term of              months, expiring on                       .. Your conditions of probation are as follows:

          1.       Your probation shall be unsupervised:
          2.       You shall not commit another federal, state, or local crime;
          3.       You shall notify the court and, if represented by counsel, your counsel of any change of address and contact number; and the
                   following additional checked conditions:
                   You shall pay a fine in the amount $               , a special assessment of $ .00 , restitution in the amount of $              ,
                   and a $ 0.00 processing fee for a total financial obligation of $           0.00 , which shall be paid immediately or
                   in monthly payments of $ 0.00 , per month commencing on                                and each month thereafter by the          of
                   the month until paid in full. While on probation and subject to any financial obligation of probation, you shall notify the court
                   of any material change in your economic circumstances that might affect your ability to pay the fine.
                   You shall perform             hours of community service by                          .
                   You are hereby committed to the Bureau of Prisons to be imprisoned for a term of                months.
                   beginning immediately or                    by reporting to the United States Marshal located at 2500 Tulare Street, 3rd Floor, Fresno,
                   California, 93721, unless a different reporting time is subsequently ordered.
                    Other: __________________________________________________________________________________________________
                   ________________________________________________________________________________________________________
✔ PAY a fine in the amount of $ 200.00                    , a special assessment of $ 10.00 and a $ 30.00 processing fee for a total
  financial obligation of $ 240.00 due immediately or no later than June 25, 2021                .

   YOUR ARE ALSO ORDERED TO APPEAR for a REVIEW HEARING on                                                 at              and ORDERED TO
   file a Status Report 14 days prior to your scheduled hearing. Please note that failure to appear could result in an arrest warrant being issued against you.


    OTHER:________________________________________________________________________________________________________

  IT IS FURTHER ORDERED that financial payments shall be made by CHECK or MONEY ORDER and will be subject to
  late/delinquent charges imposed by the Court if not paid timely. If your conviction also involves a moving violation, an abstract
  could be placed on your driving record. Your checkmust be made payable to “CLERK- U.S.D.C.” and SENT to the following address:

  ✔       CENTRAL VIOLATIONS BUREAU
          P.O. Box 780549
                                                                                    CLERK, United States District Court
                                                                                    Eastern District of California - Fresno Division
          San Antonio, TX 78278-0549                                                2500 Tulare Street, Suite 1501
          1-800-827-2982                                                            Fresno, CA 93721
          - or -
          Pay on-line at www.cvb.uscourts.gov and
          Click on "Pay On-Line"


Your check or money order must indicate your name and v i o l a t i o n n o t i c e / case number shown above to ensure your
account is credited for payment received and that no late fees or warrants/abstracts attach to your case for failure to pay.




D A T E D :May 27, 2021
                                                                              Stanley A. Boone
                                                                              United States Magistrate Judge
CRD Initials: MH
CAED (Fresno)- Misd. 3B (6/2019)
